Citation Nr: 1108489	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for asthma.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from September 1981 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is needed prior to appellate consideration of the claims.  VA must provide an examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For the following reasons, the Board finds that a VA examination is necessary to decide the claims.

The appellant contends that he has asthma and COPD that are related to service.  A March 2008 private treatment record and an August 2009 private medical examination report reflect that the appellant has severe COPD.  A February 2006 private treatment record indicates the appellant had a diagnosis of acute asthma. 

A February 1981 report of medical history for entrance into service reflects that the appellant reported a history of asthma and shortness of breath as an infant, none since age 11.  A history of asthma in childhood was also noted on a February 1981 preliminary physical review report.  A February 1981 entrance medical examination report indicates the appellant's sinuses and lungs and chest were normal, and does not note asthma.  

The appellant's service treatment records reflect that he received treatment for breathing problems in service.  An April 1983 service treatment record reflects that the appellant had wheezing throughout his lungs and sinus drainage.  He was diagnosed with probable allergic rhinitis and bronchitis.  Another April 1983 service treatment record reflects that the appellant had diffuse wheezing throughout his lungs.  He was assessed with bronchospasm.  A May 1983 service treatment record reflects that appellant was diagnosed with asthma and allergic rhinitis.  Another May 1983 service treatment record reflects that the appellant reported a sharp pain in the chest that is worse when he lifts his right arm or coughs.  The appellant was diagnosed with Tietze syndrome.  A September 1983 separation examination report reflects that the appellant had been treated for chronic sinus trouble since March 1982 with Sudafed and Actifed.  The report notes that the appellant has had problems with frequent and chronic colds since March 1982.  The report reflects that the appellant had asthma in childhood with his last attack at age 12, no complications and no sequelae.  The report also notes that the appellant had been seen by doctors that year for chest pains, diagnosed as viral inflammation.  

In his February 2009 substantive appeal, the appellant claimed that symptoms of asthma and COPD would come and go at the time of his discharge from service.  The appellant is competent to report chronic symptoms capable of lay observation, such as breathing problems.  Additionally, a July 2000 physical examination report reflects that the appellant reported taking asthma medication.  The evidence reflects that the appellant has been diagnosed with asthma and COPD, that he had respiratory symptoms in service, including wheezing and a diagnosis of asthma, and the appellant has contended that he has had chronic symptoms since service.  As there is insufficient competent evidence to make a decision, a VA examination is necessary.   

Further, as noted above, asthma was not noted on the appellant's February 1981 entrance examination report.  However, he noted a history of childhood asthma in his February 1981 report of medical history and preliminary physical review.  A February 2006 private treatment record reflects that the appellant reported that he has had asthma since childhood.  A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002 & Supp. 2010).  As asthma was not noted on the February 1981 entrance medical examination, the appellant is presumed to have been in sound condition when he entered military service.  In order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See 38 U.S.C.A. § 1111, 38 C.F.R. § 3.304.  As the evidence indicates the appellant may have had asthma prior to service, the VA examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the appellant had asthma prior to service and if so, whether it was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination with the appropriate clinician to determine the following:

* Whether it is at least as likely as not (likelihood of at least 50%), that the appellant has COPD that is related to active service.

* If the appellant has a diagnosis of asthma, provide an opinion as to whether there is clear and unmistakable evidence that asthma preexisted service.  

* If the VA examiner finds that there is clear and unmistakable evidence that asthma preexisted service, provide an opinion as to whether asthma there is clear and unmistakable evidence that it was not aggravated by service.

* If the VA examiner finds that there is not clear and unmistakable evidence that asthma preexisted service, provide an opinion as to whether it is at least as likely as not (likelihood of at least 50%) that asthma is related to service.

The VA clinician is requested to provide a thorough rationale for all opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical reports.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2. Thereafter, readjudicate the issues on appeal of entitlement to service connection for asthma and entitlement to service connection for COPD.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


